       Case 5:19-cv-00903-G Document 33 Filed 02/14/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                              )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )      Case No. CIV-19-903-G
                                           )
JOHN RICKETTS (BADGE #1126)                )
et al.,                                    )
                                           )
              Defendants.                  )


                            ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Enter my appearance as counsel in this case for Defendant, City of

Oklahoma City.

       I certify that I am admitted to practice in this Court and registered in this

Court’s Electronic Case Filing System.

                                                  Respectfully submitted,

                                                  KENNETH D. JORDAN
                                                  Municipal Counselor

Date: February 14, 2020                    By:    /s/Richard N. Mann
                                                  Richard N. Mann, OBA #11040
                                                  Assistant Municipal Counselor
                                                  200 N. Walker, Suite 400
                                                  Oklahoma City, OK 73102
                                                  Telephone: (405) 297-2451
                                                  Fax: (405) 297-3119
                                                  richard.mann@okc.gov
                                                  Attorney for Defendant, City of
                                                  Oklahoma City
      Case 5:19-cv-00903-G Document 33 Filed 02/14/20 Page 2 of 2



                        CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of February, 2020, I electronically
transmitted the attached Entry of Appearance to the Clerk of Court using the ECF
System for filing and transmittal of a Notice of Electronic Filing to the following
ECF registrants: Solomon M. Radner and Eric D. Cotton, Attorneys for Plaintiff
and Ambre Gooch and Stacey Haws Felkner, Attorneys for Defendant John
Ricketts.




                                         /s/ Richard N. Mann
                                         Assistant Municipal Counselor




                                        2
